DETAILED ACTION
This FINAL office action is a response to the amendments and remarks received on 08/17/22. Applicant’s remarks and amendments have been fully considered but are not persuasive. Therefore, the §112 rejections under are maintained. Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
For fee calculating purposes, Applicant's claim 13 was initially determined to be a dependent claim because of its reference to claim 12 (MPEP §608.01(n) II.). However, claim 13’s reference to claim 1 simply functions as a cross reference. The reference to claim 12 is not phrased so as the charging station of claim 13 further limits the controller of claim 12. Rather, claim 13 is phrased as: claim 13 is drawn to a charging station that incorporates the limitations of the controller recited in claim 12.
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. Therefore, Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite, in unequivocal terms, the claim in independent form. 
Claims 14-16 are rejected for their dependency on claim 13.

Response to Arguments/Amendments
Applicant amended claim 13 to address the § 112(d) rejection presented in the non-final rejection. This amendment is insufficient to overcome the rejection because claim 12 still fails to be further limited. 
37 CFR §1.75(c) requires: 
One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.

Claim 13 is directed to a charging station and requires “having the controller according to claim 12”. The scope of the charging station is broader than the controller of claim 12 because it is the charging station the includes the controller, so it is the controller that limits the scope of the charging station. Thus, the charging station does not further limit the controller of claim 12 as required by § 112(d) or 37 CFR § 1.75(c).
Furthermore, the other limitations (i.e., charging cable, cooling system, and sensors) further limit the charging station rather than the controller of claim 12.
For the reasons above, the § 112(d) rejections are maintained and made final.  

Allowable Subject Matter
Claims 1-12 and 17-20 remain allowed.
Claims 13-16 would be allowable if amended to overcome the § 112 rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SURESH MEMULA/Primary Examiner, Art Unit 2851